DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/6/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 6,067,704) with incorporated reference Ross et al. (US 5,956,846) in view of Steinlage et al. (US 2015/0247671 A1).
Regarding claim 1, Warren teaches (unless otherwise stated):
A method of manufacturing at least one brazed heat exchanger [see figure 2], comprising the steps of:
a. providing the components for a heat exchanger device [3:26-35] and providing a core builder machine [core builder machine (10); figure 1] comprising a table [unlabeled table as seen in figure 1] and a brazing tool arrangement [the vacuum brazing or CAB furnace of Ross; 1:10-30]; 
[see figure 3]; 
c. at least partially enclosing the at least one heat exchanger core with the brazing tool arrangement that forms a chamber around the at least one heat exchanger core [the core is enclosed when placed inside the furnace of Ross], the brazing tool arrangement comprising means to heat the interior of the chamber [the furnace of Ross inherently partially encloses in order to be able to direct heat to the un-brazed heat exchanger and inherently has a means to heat in order to be a furnace]; 
d. optionally, at least partially evacuating the chamber and/or at least partially filling the chamber with an inert and/or a reactive gas [Ross 1:10-20, 3:22-25]; 
e. brazing the at least one heat exchanger core in the chamber to form at least one brazed heat exchanger on the table of the core builder machine [Ross 1:10-20, 3:22-25].
Warren does not teach:
moving the brazing tool arrangement relative to the table such that the brazing tool arrangement forms a chamber on the table; and 
brazing on the table of the core builder machine.
Concerning the brazing on the table:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to extend the unlabeled table of Warren in order to place the furnace of Ross.  One would have been motivated to do so in order to facilitate the transfer of the unbrazed cores to the furnace, to keep the workpieces at a working height during manufacturing, and/or to reduce needed floor space.   
Concerning the moving of the brazing tool arrangement: 
Steinlage teaches induction vacuum furnace (100) wherein the workpiece (118) is moved vertically inside the furnace with a cooling means; front page and figures 1-4.
Since Ross is silent as the actual design of the furnace it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Steinlage furnace into Warren in order to also be able to cool the brazement.  
Regarding claim 4, Ross teaches:
wherein the at least one heat exchanger core is not fluxed prior to brazing [when vacuum brazing no flux is needed; 1:19-20].
Regarding claims 7 and 16, Warren does not explicitly teach:
wherein the cycle time for the manufacturing the at least one brazed heat exchanger is between 1 and 45 minutes; or
between 5 and 25 minutes.
However, since the Warren process is identical to the claimed process it is the examiner’s position that the Warren process will achieve any claimed manufacturing time.   
Regarding claim 17, Warren discloses:
wherein the components for the heat exchanger are selected from members of the group consisting of tubes, fins, headers, side supports/members, brackets and mounting components [see figure 2].
Claims 2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 6,067,704) with incorporated reference Ross et al. (US 5,956,846) in view of  as applied to claim 1 above, and further in view of Benedictus et al. (US 2005/0079376 A1).
Regarding claim 2, Warren does not teach:
wherein the brazing step includes heating the at least one heat exchanger core in the chamber by inductive, radiation and/or conductive heating, optionally to a temperature in a range of about 530°C to about 615°C, for a period long enough for melting, wetting and spreading of a filler metal or brazing material joining the components for the heat exchanger.
As noted above Steinlage teaches an induction furnace.
Benedictus teaches an Al alloy brazing sheet wherein the core is an Al-Zn alloy (AA7xxx series), the filler is a AA4xxx series, and the brazing is carried out at 580-600°C for 13-23 minutes and cooled at a rate of 50-70°C/min; 0003, 0086, 0087.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any known alloy brazing sheet in the Warren process, including that of Benedictus, due to sheet properties, brazeability, cost, familiarity, and/or availability.  In doing so one would braze in the taught range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to also use any known brazing furnace, including an induction furnace, minus any unexpected results.  One would have been motivated to use an induction furnace due to the speed and precision of heating.  Note that it also would have been obvious, if not necessary, to one of ordinary skill in the art before the effective filing date of the invention to heat long enough for melting, wetting and spreading of a filler metal/brazing material in order to produce a proper brazement.	
Regarding claim 4, 

Benedictus teaches fluxless brazing of heat exchangers is an option; 0075.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to fluxlessly braze the heat exchanger core because it is a known option, minus any unexpected results. 
Regarding claims 5 and 6, Warren does not teach:
wherein at least some of the heat exchanger components are manufactured from aluminum alloy brazing sheet including a core layer clad on one or both sides with a filler alloy, and wherein the core alloy is selected from an alloy belonging to the AA1xxx, AA3xxx, AA5xxx, AA6xxx, AA7xxx or AA8xxx series, and the filler alloy belongs to the AA4xxx series; and 
wherein the brazing is carried out at temperatures between 570°C and 610°C.
Benedictus teaches an Al alloy brazing sheet wherein the core is an Al-Zn alloy (AA7xxx series), the filler is an AA4xxx series, and the brazing is carried out at 580-600°C for 13-23 minutes and cooled at a rate of 50-70°C/min; 0003, 0086, 0087.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any known alloy brazing sheet in the Warren method including that of Benedictus due to sheet properties, brazeability, cost, familiarity, and/or availability.  	
Regarding claim 8, Warren does not teach:
comprising a step of cooling of the at least one brazed heat exchanger after brazing.
As noted above, Benedictus teaches cooling at a rate of 50-70°C/min; 0003, 0086, 0087.  It would have been obvious to one of ordinary skill in the art before the effective filing date of .  
Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 6,067,704) with incorporated reference Ross et al. (US 5,956,846) in view of Steinlage et al. (US 2015/0247671 A1) as applied to claim 1 above, and further in view of Swaney et al. (US 3,747,199).
Regarding claims 3, 4, and 6, Warren does not teach:
wherein the heat exchanger components are lubricated with an evaporative lubricant prior to being assembled, and wherein the at least partial vacuum is created in the chamber prior to the brazing step, until a sufficient portion of the evaporative lubricant has evaporated;
wherein the heat exchanger core is not fluxed prior to brazing [only for the purpose of this specific rejection is Warren considered not to teach fluxless brazing]; and
wherein the brazing is carried out at temperatures between 570°C and 610°C.
Swaney teaches a method of fluxless vacuum brazing heat exchangers wherein lubricant is applied to the aluminum parts prior to being assembled, the lubricant is removed prior to brazing by heating the parts in a vacuum, and the aluminum parts are brazed in the vicinity of 1160°F; abstract, 1:44-60, 2:29-33. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Swaney concept of brazing into Warren in order to avoid the cleaning phase and flux.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735